11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Susan J. Boyer,                              * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CV1704122

Vs. No. 11-21-00252-CV                       * January 27, 2022

Springleaf Financial Services, Inc.,         * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.